                Case
                 Case2:20-cr-00151-RAJ
                       1:20-mj-00775-JKL Document
                                          Document18-2
                                                   1 Filed
                                                       Filed09/18/20
                                                             09/21/20 Page
                                                                       Page1 1ofof2 2
MAGISTRATE’S CRIMINAL MINUTES - REMOVALS (Rule 5 & 5.1)                                      FILED IN OPEN COURT

                                                                               DATE:   9/18/2020           @     1:35p.m.
                                                                               TAPE:   FTR
                                                                          TIME IN COURT:         15 Minutes
MAGISTRATE JUDGE              JOHN K. LARKINS III
                                                      I   COURTROOM DEPUTY CLERK:               Cynthia Mercado
CASE NUMBER:                  1:20-MJ-775
                                                      I   DEFENDANT’S NAME:            Hadis Nuhanovic
AUSA:             Jolee Porter                        I   DEFENDANT’S ATTY:            Jess Johnson
USPO I PTR:       Jamila Crawford
                                                      I   (X) Retained         QCJA          ()FDP         ()Waived
     ARREST DATE
        Initial appearance hearing held.                                           Defendant informed of rights.
        Interpreter, sworn:
                                                       COUNSEL

     ORDER appointing Federal Defender as counsel for defendant.

     ORDER appointing                                                     as counsel for defendant.

     ORDER: defendant to pay attorney’s fees as follows:
                                                 REMOVAL HEARING

     Defendant WAIVES identity hearing.                                                  WAIVER FILED

     Identity hearing HELD.                 Defendant is named defendant in complaint? indictment

     Defendant WAIVES preliminary hearing in this district only.                         WAIVER FILED

     Preliminary hearing HELD.              Probable cause found. Defendant to answer to charges in other district.

     Preliminary hearing set for

     Commitment issued; defendant ORDERED held for removal to other district.
                                       BONDIPRETRIAL DETENTION HEARING

     Government’s motion for detention filed.
                                                                                          A
     Detention hearing

     Bond/Pretrial detention hearing HELD.
                                                  Q                                                   (In charging district.)




     Government motion for detention        QGRANTED            ( )   DENIED

     Pretrial detention ordered.               Written order to follow.

     BOND set at          $10,000                   NON-SURETY                    SURETY
                Case
                 Case2:20-cr-00151-RAJ
                       1:20-mj-00775-JKL Document
                                          Document18-2
                                                   1 Filed
                                                       Filed09/18/20
                                                             09/21/20 Page
                                                                       Page2 2ofof2 2
                                                  property                  corporate surety ONLY

        SPECIAL CONDITIONS:




        Bond filed. Defendant released.

        Bond not executed.   Defendant to remain in Marshal’s custody.


                        (verbal)   to reduce/revoke bond filed.

       Motion to reduce/revoke bond
                                             I    GRANTED                   DENIED



WITNESSES:




EXHIBITS:




 Original Exhibits             RETAINED by the Court                RETURNED to counsel
